EXHIBIT 10.24

SCOTT’S LIQUID GOLD-INC.
2015 EQUITY AND INCENTIVE PLAN
INCENTIVE STOCK OPTION AGREEMENT

This Incentive Stock Option Agreement (the “Agreement”) is made and entered into
as of the Grant Date specified below, and between Scott’s Liquid Gold-Inc. (the
“Company”), and the named Participant (“Participant”), an employee of the
Company or an Affiliate thereof.

Participant:                          

Grant Date:                           

Exercise Price per Share:     

Number of Option Shares:   

Expiration Date:                 

1.

Grant of Option.

The Company hereby grants to the Participant an option (the “Option”) to
purchase the total number of shares of Common Stock of the Company equal to the
number of Option Shares set forth above, at the Exercise Price set forth above.
The Option is being granted pursuant to the terms of the Company's 2015 Equity
and Incentive Plan (the “Plan”). The Option and this Agreement are subject to
and shall be construed in accordance with the terms and conditions of the Plan,
as now or hereinafter in effect. Any terms which are used in this Agreement
without being defined and which are defined in the Plan shall have the meaning
specified in the Plan. In the event of any conflict between this Agreement and
the Plan, the terms of the Plan will govern and prevail. The Option is intended
to be an Incentive Stock Option within the meaning of Section 422 of the Code,
although the Company makes no representation or guarantee that the Option will
qualify as an Incentive Stock Option. To the extent that the aggregate Fair
Market Value (determined on the Grant Date) of the shares of Common Stock with
respect to which Incentive Stock Options are exercisable for the first time by
the Participant during any calendar year (under all plans of the Company and its
Affiliates) exceeds $100,000, the Options or portions thereof which exceed such
limit (according to the order in which they were granted) will be treated as
Non-qualified Stock Options.

2.

Expiration Date.

Unless sooner terminated as provided in the Plan, the Option will expire and
terminate on the date set forth above, and in no event will the Option be
exercisable after that date.

Page 1

--------------------------------------------------------------------------------

3.

Vesting.

a.Vesting Schedule.

The Option will become vested and exercisable by Participant in the
installments, on the dates and subject to the conditions set forth here:

 

 

 

 

 

 

b.Change in Control.

As provided in the Plan, in the event of the Participant’s termination of
Continuous Service without Cause or for Good Reason during the 18-month period
following a Change in Control, the Option will become fully vested and
immediately exercisable (unless the Option has been previously canceled as
provided in the Plan).

4.

Termination of Continuous Service.

a.Termination for Reasons Other Than Cause, Death, Disability.

If the Participant's Continuous Service is terminated for any reason other than
Cause, death or Disability, the Participant may exercise the vested portion of
the Option, but only within such period of time ending on the earlier of: (a)
the date three months following the termination of the Participant's Continuous
Service or (b) the Expiration Date.

b.Termination for Cause.

If the Participant's Continuous Service is terminated for Cause, the Option
(whether vested or unvested) shall immediately terminate and cease to be
exercisable.

c.Termination Due to Disability.

If the Participant's Continuous Service terminates as a result of the
Participant's Disability, the Participant may exercise the vested portion of the
Option, but only within such period of time ending on the earlier of: (a) the
date 12 months following the Participant's termination of Continuous Service or
(b) the Expiration Date.

d.Termination Due to Death.

If the Participant's Continuous Service terminates as a result of the
Participant's death, the vested portion of the Option may be exercised by the
Participant's estate, by a person who acquired the right to exercise the Option
by bequest or inheritance or by the person designated to exercise the Option
upon the Participant's death, but only within the time period ending on the
earlier of: (a)

Page 2

--------------------------------------------------------------------------------

the date 12 months following the Participant's termination of Continuous Service
or (b) the Expiration Date.

5.

Manner of Exercise.

a.Election to Exercise.

To exercise the Option, the Participant (or in the case of exercise after the
Participant's death or incapacity, the Participant's executor, administrator,
heir or legatee, as the case may be) must deliver to the Company a notice of
intent to exercise in the manner designated by the Company. If someone other
than the Participant exercises the Option, then such person must submit
documentation reasonably acceptable to the Company verifying that such person
has the legal right to exercise the Option.

b.Payment of Exercise Price.

The Exercise Price for all of the shares of Common Stock being purchased is
payable in full at the time of exercise, and in accordance with the Plan.

c.Withholding.

If the Company, in its discretion, determines that it is obligated to withhold
any tax in connection with the exercise of the Option, the Participant must make
arrangements satisfactory to the Company and in accordance with the Plan to pay
or provide for any applicable federal, state and local withholding obligations
of the Company. The Company has the right to withhold from any compensation paid
to a Participant, and to delay delivery of the Common Stock upon exercise of the
Option until payment by the Participant of any withholding obligations.

d.Issuance of Shares.

Provided that the exercise notice, payment of exercise price, and satisfaction
of the withholding obligations are in form and substance satisfactory to the
Company, the Company will issue the shares of Common Stock registered in the
name of the Participant, the Participant's authorized assignee, or the
Participant's legal representative, and evidenced by stock certificates
representing the shares with the appropriate legends affixed thereto, by
appropriate entry on the books of the Company or of a duly authorized transfer
agent, or by other appropriate means as determined by the Company.

6.

No Right to Continued Employment; No Rights as Shareholder.

Neither the Plan nor this Agreement confers upon the Participant any right to be
retained in any position, as an Employee, Consultant or Director of the Company.
Further, nothing in the Plan or this Agreement may be construed to limit the
discretion of the Company to terminate the Participant's Continuous Service at
any time, with or without Cause. The Participant has no rights as a shareholder
with respect to any shares of Common Stock subject to the Option unless and
until certificates representing the shares have been issued by the Company to
the holder of such shares, or the shares have otherwise been recorded on the
books of the Company or of a duly authorized transfer agent as owned by such
holder.

Page 3

--------------------------------------------------------------------------------

7.

Non-Transferability of Option.

The Option is not transferable by Participant other than by will or the laws of
descent and distribution, and the Option may be exercised during Participant’s
lifetime only by Participant. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of the Option contrary to the provisions
hereof, or upon the levy of any attachment or similar process upon the Option,
the Option shall immediately become null and void.

8.

Adjustments.

The number of Option Shares may be adjusted or terminated in any manner
permitted by the Plan, including by reason of any stock split or extraordinary
corporate transaction.

9.

Employee Benefits.

The grant and vesting of the Option and the receipt of shares of Common Stock
upon exercise of the Option will constitute special incentive compensation that
will not be taken into account as “salary” or “compensation” or “bonus” in
determining the amount of any payment under any pension, retirement, profit
sharing or other remuneration plan, except to the extent required by the terms
of such plan.

10.

Amendment.

Subject to the terms and conditions of the Plan, the Committee may modify the
Option, or accept the surrender of the Option to the extent not theretofore
exercised and authorize the granting of new Options in substitution therefor,
except that no such action shall diminish or impair the rights under the Option
without the consent of the Participant.

11.

Interpretation.

The interpretations and constructions of any provision of and determinations on
any question arising under the Plan or this Agreement shall be made by the
Committee, and all such interpretations, constructions and determinations shall
be final and conclusive as to all parties.

12.

Receipt of Plan.

By entering into this Agreement, Participant acknowledges: (i) that he or she
has received and read a copy of the Plan; and (ii) that this Agreement is
subject to and shall be construed in accordance with the terms and conditions of
the Plan, as now or hereinafter in effect.

13.

Governing Law.

This Agreement shall be construed and shall take effect in accordance with the
laws of the State of Colorado, without regard to the conflicts of laws rules of
such State.

Page 4

--------------------------------------------------------------------------------

14.

Tax Matters.

Notwithstanding any action the Company takes with respect to any or all income
tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Participant's responsibility and the Company (a) makes no
representation or undertakings regarding the treatment of any Tax-Related Items
in connection with the grant, vesting, or exercise of the Option or the
subsequent sale of any shares acquired on exercise; and (b) does not commit to
structure the Option to reduce or eliminate the Participant's liability for
Tax-Related Items.

It is understood that this Option is intended to qualify as an incentive stock
option as defined in Section 422 of the Code to the extent permitted under
Applicable Laws. Accordingly, the Participant understands that in order to
obtain the benefits of an incentive stock option, no sale or other disposition
may be made of shares for which incentive stock option treatment is desired
within one (1) year following the date of exercise of the Option or within two
years from the Grant Date. The Participant understands and agrees that the
Company will not be liable or responsible for any additional tax liability the
Participant incurs in the event that the Internal Revenue Service for any reason
determines that this Option does not qualify as an incentive stock option within
the meaning of the Code.

If the Participant disposes of the shares of Common Stock prior to the
expiration of either two years from the Grant Date or one year from the date the
shares are transferred to the Participant pursuant to the exercise of the Option
(a “Disqualifying Disposition”), the Participant must notify the Company in
writing within thirty (30) days after such disposition of the date and terms of
such disposition. The Participant also agrees to provide the Company with any
information concerning any such dispositions as the Company requires for tax
purposes.

15.

Compliance with Law.

The exercise of the Option and the issuance and transfer of shares of Common
Stock are subject to compliance by the Company and the Participant with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Company's shares of
Common Stock may be listed. No shares of Common Stock will be issued pursuant to
this Option unless and until any then applicable requirements of state or
federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel. The Participant understands that
the Company is under no obligation to register the shares with the Securities
and Exchange Commission, any state securities commission or any stock exchange
to effect such compliance.

16.

Miscellaneous.

This Agreement constitutes the entire understanding and agreement of the parties
with respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements or understandings, inducements or conditions, express
or implied, written or oral, between the parties with respect hereto. If any
provision of this Agreement, or the application thereof, shall for any reason
and to any extent be invalid or unenforceable, the remainder of this Agreement
and the application of such provision to other circumstances shall be
interpreted so as best to

Page 5

--------------------------------------------------------------------------------

reasonably effect the intent of the parties hereto. All notices or other
communications which are required to be given or may be given to either party
pursuant to the terms of this Agreement shall be in writing and shall be
delivered personally or by registered or certified mail, postage prepaid, to the
address of the parties as set forth following the signature of such party.
Notice shall be deemed given on the date of delivery in the case of personal
delivery or on the delivery or refusal date as specified on the return receipt
in the case of registered or certified mail. Either party may change its address
for such communications by giving notice thereof to the other party in
conformity with this paragraph.

IN WITNESS WHEREOF, the Company by a duly authorized officer of the Company and
Participant have executed this Agreement effective as of the date of grant.

SCOTT’S LIQUID GOLD-INC.

 

By:

Date:

Mark E. Goldstein, its President and CEO

 

 

PARTICIPANT

 

 

Date:

[address]

 

Page 6